Citation Nr: 1520829	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  08-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disorder of the left leg, to include varicose veins and numbness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1988, February 1992 to June 1992, January 1993 to June 1993, and March 1998 to March 2007, with additional periods of Reserve service.

This case comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file.

In May 2011, February 2012, and August 2014, the Board remanded the case for additional development.  It has now been returned to the Board for adjudication.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's current left leg disorder, diagnosed as meralgia paresthetica, had its onset during or is otherwise related to his military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for meralgia paresthetica has been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has a left leg disorder characterized by intermittent numbness that first began while he was on active duty service.  He testified at the February 2008 Board hearing that he believes it could be related to the heavy equipment he wore while stationed in Iraq. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records show that in October 2005 he was treated for numbness in his left knee that had come and gone for the past 3 or 4 days.  On the February 2006 Report of Medical History that the Veteran provided at his separation examination, he wrote that he had numbness in the left side of his leg "off and on."

The Veteran was separated from service in March 2007, and he filed a claim of entitlement to service connection for left leg numbness in May 2007.  At a July 2007 VA examination, the Veteran reported that he had experienced numbness in the anterior left thigh since 1999 and believed it could be related to varicose veins.  Physical examination found that the Veteran did not in fact have any varicose veins, but the left thigh had an area of aesthesia on the mid anterior consistent with injury to the dermal nerve.  The examiner diagnosed the Veteran with meralgia paresthetica.

There is no reason to doubt the credibility of the Veteran's reports that he experienced left leg numbness in service and continuously since that time, particularly given the consistency of his statements and the contemporaneous medical records, as well as the very brief intermission between his separation from service in March 2007 and the diagnosis of paresthetica meralgia in July 2007.  Therefore, the Board finds that the Veteran has had a continuity of symptomatology since service.

The Board does acknowledge that there is a VA medical opinion which weighs against the claim, that of the January 2015 VA examiner.  The Board however finds this opinion to inadequate because it did not fully consider the Veteran's credible statements regarding his continuity of symptomatology.  Moreover, lay evidence can be competent when testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given that the Veteran has been given a current diagnosis of meralgia paresthetica based on symptoms identical to those he experienced in service, he is competent to state that he experienced the same symptoms of that diagnosis since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board therefore finds that, affording the Veteran the benefit of the doubt, there is sufficient competent and probative evidence to shows that the Veteran's left leg disorder, characterized by left leg numbness and diagnosed as meralgia paresthetica, had its onset during his active duty service.  As such, the criteria for service connection are met.





ORDER

Entitlement to service connection for a disorder of the left leg is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


